DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. JP6337842B2 (called Kobayashi hereinafter, equivalent to applicant disclosed art JP2017009411A and examiner has provided the English machine translation of JP6337842B2) in view of Kusumi et al. 2015/0354987 (called Kusumi hereinafter).

Regarding independent claim 1, Kobayashi teaches, in Figures 1, 2 and 4, a rotation detection device (Fig. 1) comprising: 
a detector (30) that is arranged with a predetermined gap (space between 20 and 10) with respect to an outer peripheral portion (outer portion of 10) of a rotating body (10) in which rotation position information is periodically provided on the outer peripheral portion at regular intervals (para [0018]), and detects a magnetic change (para [0021]) received from the outer peripheral portion as a rotation position of the rotating body changes according to a rotation of the rotating body (para [0021]); and 
a signal processor (40) that acquires the rotation position information of the rotating body based on a detection result of the detector, wherein: 
the detector has a first magnetic element (31) and a second magnetic element (32); 
each regular interval is defined as a (Fig. 1; interval between each concave 13 and convex portions 12); 
the first magnetic element and the second magnetic element are arranged with an interval of a/2 in a rotation direction of the rotating body (Fig. 1; magnetoresistive elements 31 and 32 are at approximately ½ of the interval between a concave and convex pair); 
the first magnetic element outputs a first signal having a period corresponding to the regular intervals (para [0021]; the magnetoresistive elements output a signal corresponding to the magnetic field changing between each concave and convex portions); and 
the signal processor acquires a differential signal between the first signal and the second signal as the rotation position information having the period corresponding to the regular intervals (Fig. 2; para [0024]; first operational amplifier 36 outputs a differential signal based on inputs from magnetoresistive elements 31 and 32).
Kobayashi fails to teach the second magnetic element outputs a second signal having an opposite phase to the first signal and the period corresponding to the regular intervals.
Kusumi teaches the second magnetic element outputs a second signal having an opposite phase to the first signal and the period corresponding to the regular intervals (para [0014, 0020 and 0025]; the outputs of two different magnetic detecting elements are opposite phases of each other).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Kobayashi with the magnetic detecting element structure as described by Kusumi for the purpose of improving the performance of the magnetic detecting device by eliminating the external disturbance noise.

Regarding claim 4, Kobayashi and Kusumi teach the rotation detection device according to claim 1, Kobayashi further teaches wherein: in the first magnetic element and the second magnetic element, a center position of the first magnetic element and a center position of the second magnetic element in the rotation direction of the rotating body are arranged with an interval of a/2 (Fig. 1; the center positions of each magnetoresistive elements 31 and 32 are at approximately ½ of the interval between a concave and convex pair).

Regarding claim 14, Kobayashi and Kusumi teach the rotation detection device according to claim 1, Kobayashi further teaches, in Figures 1 and 2, wherein: the rotating body is a gear (para [0008]; 10) in which a convex portion (12) and a concave portion (13) are alternately provided on the outer peripheral portion along the rotation direction of the rotating body; and each regular interval is a gear pitch of the gear (Fig. 1).

Regarding claim 15, Kobayashi and Kusumi teach the rotation detection device according to claim 1, Kusumi further teaches, in Figure 16, wherein: the rotating body (1) is a magnetizing rotor (para [0009], magnetic scale) in which a first magnetic pole (para [0009]; N-poles) and a second magnetic pole (para [0009]; S-poles) are alternately provided along the rotation direction of the rotating body; and each regular interval is a length between a center position of the first magnetic pole and a center position of an adjacent first magnetic pole (para [0009]; each N and S pole comprise a pitch), a length between a center position of the second magnetic pole and a center of an adjacent second magnetic pole (para [0009]; each N and S pole comprise a pitch), or a length between a boundary between the first magnetic pole and the second magnetic pole and an adjacent boundary between the first magnetic pole and the second magnetic pole, in the rotation direction of the magnetizing rotor (para [0009]; each N and S pole comprise a pitch).

Allowable Subject Matter
Claims 5-12 are indicated as allowable subject matter.
Claims 2-3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 5, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein: the detector includes a first magnetic element, a second magnetic element, and a third magnetic element; each regular interval is defined as a; the first magnetic element and the third magnetic element are arranged with an interval of a in the rotation direction of the rotating body; the first magnetic element outputs a first signal; the third magnetic element outputs a third signal having a same phase as the first signal; the second magnetic element is arranged between the first magnetic element and the third magnetic element in the rotation direction of the rotating body, and outputs a second signal having a phase with respect to the first signal and the third signal and a same period as the rotation position information; the signal processor acquires a differential signal between a first calculation signal and a second calculation signal as the rotation position information having the period corresponding to the regular intervals; the first calculation signal has a same period as the second signal based on the second signal; and the second calculation signal has a phase with respect to the first calculation signal based on the first signal and the third signal,” when used in combination with all other limitations of claim 5.
	Claims 6-12 are indicated as allowable subject matter for depending on claim 5.
Regarding claim 2, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein: the detector has a third magnetic element and a fourth magnetic element; the third magnetic element and the fourth magnetic element are arranged so as to sandwich the first magnetic element in the rotation direction of the rotating body; and the signal processor acquires a signal having a phase with respect to the differential signal based on detection results of the second magnetic element, the third magnetic element and the fourth magnetic element, as rotation mode information of the rotating body.”
	Claim 13 is indicated as allowable subject matter for depending on claim 2.
Regarding claim 3, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein: the detector has a third magnetic element and a fourth magnetic element; the third magnetic element and the fourth magnetic element are arranged so as to sandwich the second magnetic element in the rotation direction of the rotating body; and the signal processor acquires a signal having a phase with respect to the differential signal based on detection results of the first magnetic element, the third magnetic element and the fourth magnetic element, as rotation mode information of the rotating body.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hara et al. discloses “Magnetic position detection device and magnetic position detection method” (see 2016/0041010)
Ely discloses “Position sensing transducer” (see 2013/0257417)
Mori et al. discloses “Apparatus and method for driving the multiphase motor using the magnetic pole position detection” (see 2006/0197480)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867